



Exhibit 10.1




Fiscal year cycle of the
LA-Z-BOY INCORPORATED 2017 OMNIBUS INCENTIVE PLAN


AWARD AGREEMENT


This Agreement (the “Agreement”) is made effective (the “Grant Date”) between
La-Z-Boy Incorporated (the "Company") and NAME (the "Employee").


This Agreement confirms grants to the undersigned Employee of Restricted Stock,
an Option award, and/or Performance Shares, and outlines terms of a Short-Term
Incentive Award payable to such Employee pursuant to and subject to all terms
and conditions of the La-Z-Boy Incorporated 2017 Omnibus Incentive Plan
(“Plan”), which was effective as of April 29, 2018. This Agreement is also
subject to the award notification letter dated (“Notification”) as well as the
applicable specific and general conditions set forth in attached Appendix A.
Capitalized terms used in this Agreement which are not defined herein shall have
the meaning provided in the Plan.


The principal features of the foregoing grants and award are as follows:


Restricted Stock


TOTAL SHARES OF RESTRICTED STOCK: XXX


SCHEDULED VESTING DATES
(PERIOD OF RESTRICTION):        NUMBER OF SHARES:


June 22, 2021                        «Restricted_stock_vested_Year_1»
June 22, 2022                        « Restricted_stock_vested_Year_2»
June 22, 2023                        « Restricted_stock_vested_Year_3»
June 22, 2024                        « Restricted_stock_vested_Year_4»

Option


“OPTION DATE” is


TOTAL SHARES SUBJECT TO OPTION: «FYXX_Stock_Options_Shares»


SCHEDULED VESTING DATES        NO. OF SHARES / PRICE PER SHARE:


June 22, 2021                    «Options_vested_Year_1» / $27.54
June 22, 2022                    « Options_vested_Year_2» / $27.54
June 22, 2023                    « Options_vested_Year_3» / $27.54
June 22, 2024                    « Options_vested_Year_4» / $27.54


EXPIRATION DATE:    


        











--------------------------------------------------------------------------------





Performance Shares (2021 - 2023 Cycle)


MAXIMUM PERFORMANCE SHARES*    «FYXXX_PBS_Shares_at_MAX_wTSR_»
TARGET PERFORMANCE SHARES*    «FYXXX_PBS_Shares_at_TARGET_wTSR_»


Vesting based on attainment of Performance Goals to be established by the
Compensation Committee of the Board (the “Committee”).


Short-Term Incentive Award


The incentive payment you receive will be determined by multiplying (a) your
Fiscal Year 2021 eligible earnings (based on base compensation, including
vacation and holiday pay), times (b) your Target Short-Term Cash Incentive
Opportunity shown below, times (c) the Company Achievement Percentage, which
will be determined by how the Company performs in <<Goals>> during the fiscal
year.


PERFORMANCE PERIOD:        Fiscal Year


TARGET SHORT-TERM CASH INCENTIVE OPPORTUNITY:    % of Eligible Earnings


COMPANY ACHIEVEMENT PERCENTAGE RANGE:     0% - 150%*


*The Committee shall have the right to reduce or eliminate the amount that would
otherwise be payable to you based on the achievement of the performance goals
with respect to the Short-Term Incentive Award for Fiscal Year XXXX if the
Committee determines, in its sole discretion, that such reduction or elimination
is appropriate and in the best interests of the Company based on such other
factors considered by the Committee, in its sole discretion, including Company
performance on other metrics, macroeconomic factors and/or individual
performance.


Your signature below indicates your agreement that the foregoing grants and
award are subject to all of the terms and conditions contained in the Plan, in
this Agreement, in attached Appendix A and in the accompanying Notification.
Your signature below also indicates that you have received and read a copy of
the Plan. The terms and provisions of the Plan as it may be amended from time to
time are hereby incorporated by reference. In the event of a conflict between
any term or provision contained in this Agreement and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.


La-Z-Boy Incorporated
 
Employee


 
 
 
 
 
 
 
 
 
 
 
 
Kurt Darrow    
 
 
 
 
Chairman, President and Chief Executive Officer
 
Date
 
 
 
 
 
 
 




















--------------------------------------------------------------------------------







AWARD AGREEMENT


APPENDIX A - TERMS AND CONDITIONS
    
Terms not defined in this Appendix A are, where applicable, defined as in the
La-Z-Boy Incorporated 2017 Omnibus Incentive Plan (the “Plan”).


1.
Stock Options



A.    Exercising Options


Subject to the terms of Section 13 (Payment) and Section 18.3 (Withholding
Taxes) of the Plan, you may exercise Options that have vested by delivering a
notice of exercise as described in Section 7 of this Appendix A or by execution
of the stock exercise procedures established on the Merrill Lynch Benefits
OnLine® website. When you exercise an Option, you pay the grant price for
Company stock. You may retain the stock (and, if you choose, sell it at a later
date), or you may direct that the stock be sold immediately, subject to
compliance with the Company’s insider trading policies. The Company has engaged
Merrill Lynch to provide services for exercising Options.


You may exercise Options in one of three ways:


(a)    Cash Purchase Exercise


You pay the grant price multiplied by the number of shares covered by the
Options you are exercising, plus applicable taxes, by (i) sending a check or
wiring funds to Merrill Lynch or (ii) having sufficient funds in your Merrill
Lynch account before you deliver notice of exercise. All of the shares covered
by the Options being exercised are credited to your Merrill Lynch account.


(b)    Cashless Exercise


You may exercise your Options without any initial cash outlay. There are two
methods of cashless exercise:


(i)    Cashless Hold - Merrill Lynch sells enough shares covered by the Options
you are exercising to purchase all of the shares covered by the Options being
exercised and to pay applicable taxes, costs, and fees. The remaining shares are
credited to your Merrill Lynch account.


(ii)    Cashless Sell - Merrill Lynch sells all shares covered by the Options
you are exercising, deducts the cost of the stock you purchased plus applicable
taxes, costs, and fees, and sends you a check or wires the net proceeds to your
bank account.


Certain participants are required to have cashless exercises executed in certain
circumstances, including to satisfy tax liabilities.


(c)    Stock Swap


You may exercise your Options by delivering to Merrill Lynch shares of Company
stock that you have owned for at least six months, duly endorsed for transfer to
the Company, having a fair market value on the date you deliver it equal to the
grant price multiplied by the number of shares covered by the Options you are
exercising, plus applicable taxes.


You have access to the secure Benefits OnLine® website at www.benefits.ml.com.
Benefits OnLine provides grant summaries, modeling, and the ability to exercise
Options and direct that stock acquired





--------------------------------------------------------------------------------





upon exercise be sold. Due to trading restrictions and other equity grant
policies applicable to the Company’s executive officers, the Company’s executive
officers and other individuals subject to Section 16 of the Exchange Act are
required to conduct equity award transactions through the Merrill Lynch
Financial Advisor team designated to service the accounts.


B.    Termination of Options


The Options granted by this Agreement will terminate and be of no force or
effect at the close of business on the ten-year anniversary of the date they are
granted, unless they terminate earlier as provided below.


If you cease to be employed by the Company or one of its Affiliates, your
Options will terminate or be exercisable as follows:


Termination of employment. If you cease to be an Employee for any reason other
than for Cause, Retirement, death or Disability, each as described below, your
unvested Options will immediately terminate and your vested Options will
automatically terminate ninety (90) days after you cease to be an Employee
except for any Options that expire earlier by their terms. For purposes of this
Agreement, the following are not deemed to be a termination of employment: (i) a
transfer from the Company to one of its Affiliates, from an Affiliate to the
Company, or between Affiliates; or (ii) a leave of absence authorized by the
Company or an Affiliate. For purposes of the Plan, termination of employment
will be deemed to occur on the date on which you are no longer obligated to
perform services for the Company or any of its Affiliates and your right to
reemployment is not guaranteed either by statute or contract, regardless of
whether you continue to receive compensation from the Company or any of its
Affiliates.


Cause. If you are terminated for Cause, your Options, whether or not vested,
will terminate immediately.


Retirement. If you Retire, with the consent of the Company, all of your unvested
Options granted at least ten months earlier will immediately fully vest, and you
may exercise your Options during the following 36 months except for Options that
expire earlier by their terms. Options granted less than ten months before you
Retire will terminate immediately.


Death or Disability. If you cease to be an Employee because you die or you
become Disabled, all of your unvested Options will immediately fully vest, and
you (or your beneficiary or personal representative) may exercise your Options
during the 36 months after you become Disabled or die (whichever occurs first)
except for Options that expire earlier by their terms.


2.
Stock Appreciation Rights



A.Exercising SARs


Subject to the terms of Section 9 (Terms and Conditions of Stock Appreciation
Rights) and Section 18.3 (Withholding Taxes) of the Plan, when you exercise
SARs, you are entitled to receive in cash an amount equal to the number of SARs
exercised multiplied by the difference between the fair market value of one
share of La-Z-Boy stock on the date of exercise and the SAR grant price. The
Company has engaged Merrill Lynch to provide services for exercising SARs.







--------------------------------------------------------------------------------





B.Termination of Stock Appreciation Rights


The SARs granted by this Agreement will terminate and be of no force or effect
at the close of business on the ten-year anniversary of the date they are
granted, unless they terminate earlier as provided below.


If you cease to be employed by the Company or one of its Affiliates, your SARs
will terminate or be exercisable as follows:


Termination of employment. If you cease to be an Employee for any reason other
than for Cause, Retirement, death or Disability, each as described below, your
unvested SARs will immediately terminate and your vested SARs will automatically
terminate thirty (30) days after you cease to be an Employee except for any SARs
that expire earlier by their terms. For purposes of this Agreement, the
following are not deemed to be a termination of employment: (i) a transfer from
the Company to one of its Affiliates, from an Affiliate to the Company, or
between Affiliates; or (ii) a leave of absence authorized by the Company or an
Affiliate. For purposes of the Plan, termination of employment will be deemed to
occur on the date on which you are no longer obligated to perform services for
the Company or any of its Affiliates and your right to reemployment is not
guaranteed either by statute or contract, regardless of whether you continue to
receive compensation from the Company or any of its Affiliates.


Cause. If you are terminated for Cause, your SARs, whether or not vested, will
terminate immediately.


Retirement. If you Retire, with the consent of the Company, all of your unvested
SARs granted at least ten months earlier will immediately fully vest, and you
may exercise your SARs during the following 36 months except for SARs that
expire earlier by their terms. SARs granted less than ten months before you
Retire will terminate immediately.


Death or Disability. If you cease to be an Employee because you die or you
become Disabled, all of your unvested SARs will immediately fully vest, and you
(or your beneficiary or personal representative) may exercise your SARs during
the 36 months after you become Disabled or die (whichever occurs first) except
for SARs that expire earlier by their terms.


3.
Restricted Stock and Stock Units



Restricted stock will be settled in stock and Restricted Stock Units will be
settled in cash.


Termination of Employment. If you cease to be an Employee other than because you
die or become Disabled, you forfeit any Restricted Stock or Restricted Stock
Units that have not vested, or for which applicable restrictions and conditions
have not lapsed, and you have no further rights with respect to your Award of
Restricted Stock or Restricted Stock Units. If you die or become Disabled during
the applicable restriction period, all of your Restricted Stock or Restricted
Stock Units will immediately vest, all transfer restrictions imposed by the Plan
or this Agreement will immediately terminate, and all Restricted Stock Units
will settled in cash no later than two and a half months following the Company’s
fiscal year in which the restrictions lapsed.


4.
Performance Shares and Performance Units



Performance Shares will be settled in stock and Performance Units will be
settled in cash.


Termination of Employment. You will not be entitled to receive any Performance
Shares or Performance Units if, except in the circumstances described below, you
cease to be an Employee before the end of the three-year performance period.







--------------------------------------------------------------------------------





Death, Disability or Retirement. Regardless of the above employment requirement,
the Company’s Compensation Committee may, in its discretion, determine that you
are entitled to a partial payout of an award if, before the expiration of the
three-year performance period, (i) you Retire, (ii) you become Disabled, or
(iii) you die, then you (or, if applicable, your estate) may receive a partial
payout of this Award based on any fiscal years that have been completed at the
time you die, Retire, or become Disabled.  If the payout will be made, it will
be based on the portion of the Award that you were eligible to receive based on
targets established for, and limited to, such completed fiscal year or years,
and the Company’s actual performance against those targets.  The Compensation
Committee’s determination of your entitlement to this partial payout will be
made after the conclusion of the performance period. Any payout of this portion
of the Award will occur on June 30, 2023, along with the payout of other awards
from the Plan’s tranche of grants for that time period.


Corporate Transactions. Any Performance Shares or Performance Units for
unexpired terms shall be paid as if the term thereof were complete, based on the
best financial information available to the Company of the Company’s performance
as of the close of business on the day immediately preceding the Corporate
Transaction; provided, however, that in determining whether and to what extent
performance criteria of such Performance Shares or Performance Units have been
satisfied, where such performance criteria are based on results that accumulate
over the term of such Awards or over one year of such term (e.g., earnings per
share), the performance requirement of such performance criteria shall be
prorated in accordance with the portion of the term or year that occurred prior
to the Corporate Transaction. Payouts may occur only if they are in compliance
with Section 409A of the Internal Revenue Code.


5.
Short-Term Cash Incentive (Management Incentive Program)



Termination of Employment. Except in the circumstances described below, you must
be actively employed on the last day of the Fiscal Year to be eligible to
receive payment of the short-term cash incentive for such Fiscal Year under the
Management Incentive Program, or “MIP”.
Disability or Retirement. If you Retire, with the consent of the Company, or
became Disabled during the Fiscal Year, you will be entitled to receive payment
based on your eligible earnings during the year.
Death. If you die during or after the Fiscal Year before receiving a MIP payment
that you would otherwise receive, payment based on your eligible earnings will
be made to your estate.
Approved Leave of Absence. Being on an approved leave of absence (including
workers compensation leave, military leave, or leave approved pursuant to the
Family and Medical Leave Act), does not affect your eligibility to receive a MIP
payment based on your eligible earnings during the fiscal year.


6.
Forfeiture or Return of Awards



If the Company is required to prepare a material accounting restatement, you may
be required to forfeit any Award you earned within three years of when the
financial statements that were later restated were filed, if the Board or
Committee, in its sole discretion, determines that you engaged in misconduct,
the amount of the Award was based on achieving performance goals, and it is
later determined that those goals were not achieved. In addition, if, within one
year after you receive payment of an Award or exercise an Option, the Board
determines in its discretion that you have materially harmed the Company, then
you will be required to pay the Company any gain you realized. Additionally, if
the Company is required to prepare an accounting restatement due to material
noncompliance, the Company will be entitled to, and may be required to, seek
recovery of an Award paid to any participant where the misstatement caused an
error in incentive-based compensation.







--------------------------------------------------------------------------------





7.
Notices



Any notice under this Agreement to the Company should be addressed to La-Z-Boy
Incorporated in care of its Secretary at One La‑Z‑Boy Drive, Monroe, Michigan
48162, and, if to you, it will be addressed to your address appearing in the
Company’s personnel records, or to either party at a different address that the
party designates in writing to the other party. Any such notice will be deemed
effective when received.





